                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:19CR191

       vs.
                                                                       ORDER
MICHAEL BENTLEY

                      Defendant.


       This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
Date [32]. Counsel seeks additional time to either prepare for trial or conclude plea negotiations.
For good cause shown,


       IT IS ORDERED that the Unopposed Motion to Continue Trial Date [32] is granted as
follows:

       1. The jury trial, now set for September 3, 2019, is continued to October 22, 2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and October 22, 2019
          shall be deemed excludable time in any computation of time under the requirement of
          the Speedy Trial Act. Failure to grant a continuance would deny counsel the
          reasonable time necessary for effective preparation, taking into account the exercise
          of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 3rd day of September 2019.




                                             BY THE COURT:

                                             s/Susan M. Bazis
                                             United States Magistrate Judge
